Co Oo YN DBD WO FP WH NN

NM Bb BO KO BO RO RR Re RR Re Re ee
SN UO FP WD NY YKY§ CDT CO CO HIT DB A FP WW NYO YF &S

 

 

Case 2:21-cr-00131-JLR Document 21 Filed 09/13/21 Page 1 of 2

THE HONORABLE JAMES L. ROBART

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF WASHINGTON

AT SEATTLE
UNITED STATES OF AMERICA, ) No. CR 21-131-JLR
)
Plaintiff, )
) @ROPOSED) ORDER GRANTING
Vv. ) STIPULATED MOTION TO
) CONTINUE TRIAL AND PRETRIAL
EZEQUIEL BELTRAN, ) MOTIONS DEADLINE
)
Defendant. )

)
THE COURT has considered the motion of the parties to continue the trial date

 

and pretrial motions deadline and finds that:

(a) taking into account the exercise of due diligence, a failure to grant a
continuance in this case would deny counsel for the defendant the reasonable time
necessary for effective preparation due to counsel’s need for more time to review the
evidence, consider possible defenses, and gather evidence material to the defense, as set
forth in 18 U.S.C. § 3161(h)(7)(B)(iv); and

(b) a failure to grant such a continuance in this proceeding would likely result in
a miscarriage of justice, as set forth in 18 U.S.C. § 3161(h)(7)(B)(i); and

(c) the additional time requested is a reasonable period of delay, as the defendant
has requested more time to prepare for trial, to investigate the matter, to gather evidence
material to the defense, and to consider possible defenses; and

(d) the ends of justice will best be served by a continuance, and the ends of
justice outweigh the best interests of the public and the defendant in any speedier trial,

as set forth in 18 U.S.C. § 3161(h)(7)(A); and

FEDERAL PUBLIC DEFENDER
ORDER TO CONTINUE TRIAL AND 1601 Fifth Avenue, Suite 700

PRETRIAL MOTIONS DUE DATE Seattle, Washington 98101
(US v. Ezequiel Beltran; CR21-131JLR) - 1 (206) 553-1100

 
oC Ce NHN A FP WY LPP

NO Bw NH KRDO DN BRD RO i i ee ee ee
Nn Ww & WO YN -—-~ DGD CO Ce HD DB A FB WY YY KS CO

 

 

Case 2:21-cr-00131-JLR Document 21 Filed 09/13/21 Page 2 of 2

(ec) the additional time requested between the current trial date of October 18,
2021, and the new trial date is necessary to provide counsel for the defendant the
reasonable time necessary to prepare for trial, considering counsel’s schedule and all of
the facts set forth above; and

(f) the period of delay from the date of this order to the new trial date is
excludable time pursuant to 18 U.S.C. §§ 3161(h)(7)(A) and (h)(7)(B)(iv).

IT IS THEREFORE ORDERED that the trial date in this matter shall be
continued to April 18, 2022, and that pretrial motions shall be filed no later than March
11, 2022.

DONE this Bg day of September 2021.

a a ‘
\ i J \ / \
\ 7 / j
NN RAR OTN A

JAMES || ROBART
UNITED STATES DISTRICT JUDGE

 

/
Presented by:
s/ Jennifer E. Wellman
Assistant Federal Public Defender
Attorney for Ezequiel Beltran
FEDERAL PUBLIC DEFENDER
ORDER TO CONTINUE TRIAL AND 1601 Fifth Avenue, Suite 700
PRETRIAL MOTIONS DUE DATE Seattle, Washington 98101

(US v. Ezequiel Beltran; CR21-131JLR) -2 (206) 553-1100

 
